COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JORGE LUIS GUTIERREZ,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00275-CR

Appeal from the

Criminal Court at Law No. 2

of El Paso County, Texas 

(TC# 20060C08204) 


MEMORANDUM  OPINION 

	Jorge Luis Gutierrez attempts to appeal his conviction for assault causes bodily injury
family violence.  Finding that Appellant has not timely filed his notice of appeal or a motion for
an extension of time, we dismiss the appeal for want of jurisdiction.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State,
918 S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant's notice of appeal was due to be filed on
July 6, 2007, thirty days after the day sentence was imposed in open court, absent a timely filed 
motion for new trial.  See Tex.R.App.P. 26.2(a).  Pursuant to Rule 26.3, a court of appeals may
grant an extension of time to file a notice of appeal if the notice is filed within fifteen days after
the last day allowed, and within the same period, a motion is filed in the court of appeals
reasonably explaining the need for the extension of time.  Tex.R.App.P. 26.3; Olivo, 918 S.W.2d
at 522.
	The record before us reflects that Appellant's sentence was imposed in open court on
June 6, 2007.  Appellant filed an untimely motion for new trial on July 26, 2007.  See 
Tex.R.App.P. 21.4(a)(motion for new trial due within thirty days of the date sentenced is
imposed in open court).  He filed his notice of appeal on September 25, 2007.  By letter dated
September 27, 2007, we notified Appellant in writing of our intent to dismiss this appeal for
want of jurisdiction.  Because Appellant did not file his notice of appeal until September 25,
2007, and did not file a motion for extension of time, he failed to perfect this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.


November 29, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)